ON APPLICATION FOR REHEARING
PER CURIAM.
The $21,000.00 given to SPTC by POC on account of the purchase price is not earnest money since the parties to the agreement specifically stated it was “ * * * part payment of the purchase price and not earnest money * * Therefore, it is clear that it was not the intention of the parties to allow either of them to withdraw from the agreement and for POC to have a right thereby to a refund or for SPTC to receive double the sum given it. LSA-R.C.C. Article 2463.
Considering the terms of the agreement, POC’s request for the delivery of a warranty deed on May 20, 1971, less than four years after the expiration of the two year Article 10 exchange period, was within a “reasonable time.” LSA-R.C.C. Article 2050. Under the circumstances, SPTC has not showed that conditions had been materially altered nor that it would suffer any detriment by tendering a warranty deed in accordance with the agreement.
Rehearing denied.